Citation Nr: 1742570	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from March 26, 2007 to March 1, 2012.


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1970 to March 1974.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Campaign Medal, and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for post-traumatic stress disorder (PTSD), and assigned a 50 percent disability rating, effective from March 26, 2007. In an April 21, 2016, decision, VA granted a 100 percent disability rating from March 1, 2012. Because the Veteran is in receipt of the highest possible disability rating possible from March 1, 2012, that period is not on appeal.

This matter was previously remanded in February 2013 and February 2016 for further development.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.


CONCLUSION OF LAW

Throughout the appellate period, the criteria for a 70 percent initial evaluation for PTSD have been met.  38 U.S.C.A.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).





II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is currently assigned a 50 percent rating from March 26, 2007 to March 1, 2012 for his service-connected PTSD.  He contends that a higher initial rating is warranted.

In a May 2007 statement, the Veteran described the conditions that he endured in Vietnam, including being exposed to extreme filth and witnessing persons eating insects.  He further described being concerned about of his brother, whom was also stationed in Vietnam at that time.  The Veteran described his fear, exhaustion, and stress, as well as instances where he discovered insects crawling on his skin and in his shoes. 

The Veteran stated that his experience in Vietnam has caused him a lot of problems and issues with others.  He is currently married to his third wife and has never been able to attend family functions with her, as he prefers to be alone.  The Veteran reported that he has trouble sleeping, is always tired, and lives in a lot of pain.  He also noted that he has never wanted to talk about his time in service.  

During a mental health consult in April 2007, the Veteran reported a depressed mood, difficulty enjoying himself, worrying excessively, insomnia, irritability, difficulty relaxing, lack of motivation, and fatigue.  The examiner noted that the Veteran was bothered by distressing memories, intermittent nightmares, avoidance, strong feelings of entrapment, hypervigilance, exaggerated startle response, and difficulty trusting others.  The examiner diagnosed PTSD, depressive disorder, and generalized anxiety disorder.

The Veteran also submitted private treatment records from Dr. W. F. of A & W Psychology Services.  In July 2007, the Veteran reported working as a truck driver for his town, where he had been employed for twenty years.  The Veteran reported on-the-job stress and difficulty getting along with his supervisor, whom he believed was assigning more difficult and demanding jobs to the older workers.  The Veteran denied having any significant problems at work, but did admit to getting into lots of argument with co-workers in the past.  

The Veteran reported that his interpersonal relationships had been difficult.  He was on his third marriage.  He noted not having interest in engaging in activities with his wife and her family.  Financial concerns, such as child support and maintaining the rental property, were an added stress.  The Veteran reported that he had no friends and found it increasing difficult to engage in recreational activities.  

The Veteran reported that his ship was the only ship that was not hit while he was stationed in Vietnam.  The Veteran's other reported stressors included having a gun placed to his head after petting a dog, observing the injuries of a friend who had been attacked by natives, and fearing for the safety of his brother.  The Veteran reported that he saw ships blown up every night and witnessed racial tension aboard the ship where he was stationed.  The Veteran reported additional distress over not knowing the whereabouts or conditions of other friends stationed in Vietnam at the time.  

The Veteran reported that he had to discontinue the use of Prozac due to blood pressure concerns.  He reported that he had suicidal ideations with a plan in the past, but never acted on it.  He denied having a current plan, but stated, "if it happens, it happens."  The examiner noted that the Veteran was irritable and angered easily.  He related not wanting to be bothered by people and, as a result, isolated himself.  He was sensitive to his surroundings and had a sense of impending doom.  The Veteran was also vague when describing his military history.  

The examiner noted symptoms of recurring thoughts, recurrent distressing dreams; feelings of detachment or estrangement of others; and difficulty managing feelings, anger, or rage.  The Veteran further reported symptoms such as sleeping difficulties, physical disabilities, marital problems, fatigue, tension and anxiety, sexual problems, distrust, and lack of interest as being serious or extreme in nature.  The Veteran reported suffering from nightmares while sleeping and intrusive thoughts while awake.  He was depressed, had suicidal ideations in the past, and suffered from high levels of anxiety and stress.  The examiner diagnosed chronic PTSD and moderately severe major depression.  

The Veteran underwent a review VA PTSD examination in February 2008.  The examiner noted that the Veteran had extremely blunted affect and extremely flat emotional responses.  The Veteran reported that he was having difficulty sleeping and had constant flashbacks.  The Veteran further reported feelings of depression and difficulty waking up.  He stated that his first two wives could not sleep with him because he slept poorly and became aggressive when awakened in the morning.  He stated that he was emotionally distant from others.  The Veteran denied anxiety and panic-related symptoms, as well as suicidal or homicidal behaviors or ideations.  

The Veteran reported that seeing immigrants coming into the United States made him angry.  He admitted to becoming easily angered, but appeared able to control his temper.  He stated that he frequently has to walk away from situations that anger him.  The Veteran further reported that he no longer engages in activities that he once enjoyed because he does not like to be bothered.  He also experiences ongoing pain that limits his functioning.  

The examiner noted that the Veteran's behavior was blunted during the examination.  Though his attitude was cooperative, he did not make eye contact and frequently had to be prodded for information.  The Veteran's motor activity appeared retarded and his responses were slow and delayed.  The Veteran's mood appeared depressed and his speech was delayed.  The examiner noted no evidence of perceptual impairment, thought disorder, hallucinations, delusions, psychotic behavior, or any break with reality testing.

The Veteran denied suicidal and homicidal ideation or behavior.  He was oriented to time, place, and person.  His memory appeared to be somewhat confused and he had a difficult time remembering dates and specific events.  His concentration skills also appeared somewhat impaired.  The Veteran's judgment appeared appropriate and insight appeared minimal.

The examiner opined that the Veteran appeared to be experiencing legitimate symptoms of PTSD with the notation that his reported symptoms appeared to be minimized because of his blunted affect, his restricted affect, and his potentially limited capability to communicate and provide relevant information.  The examiner further noted that the Veteran had recurrent and intrusive thoughts, flashbacks, and appears to have dysthymia, if not depression, because of his constant symptoms.  He avoided thoughts and feelings that are associated with his stressors and had an inability to recall important aspects of his life in the service.

The Veteran reported decreased interest in participating in significant activities.  The examiner noted that the Veteran appeared to feel quite detached and estranged from other people, with a noted restriction of affect.  The Veteran also appeared to have difficulty falling and staying asleep, frequent irritable outbursts, and difficulty concentrating as well.  

The Veteran underwent a review VA PTSD in April 2009.  The Veteran reported poor sleep, intermittent nightmares, and flashbacks.  He stated that he frequently wakes up saturated from night sweats.  He reported that he was very distrustful of people, lived "in a military mode," and had constant anxiety and fear.  The Veteran stated that he was very irritable, impatient, and frequently snapped at his wife.  He stated that he had been close to violence, but denied any physically violent behavior.  

He reported feelings of dysphoria, loss of interest in activities and events that previously gave him pleasure, and found himself becoming increasingly isolated and withdrawn.  He further reported poor memory and forgetfulness.  The Veteran stated that his anxieties had escalated to where he sometimes felt as if there were people in his home.  He denied any suicidal thoughts and behavior.  He reported moderate panic-like symptoms, exaggerated startle response, hypervigilance, avoidance of certain stores and public places, as well as avoidance of thoughts about events associated with his war experiences.  He reported getting easily aggravated with co-workers and low frustration tolerance at his job.  The Veteran reported having a number of altercations with his supervisor, as well as with co-workers.  He stated that he isolated from people at work, as he typically related everything back to Vietnam and had thoughts of aggression towards others.  He reported generally performing his job satisfactorily.

The examiner noted that the Veteran was casually dressed and appeared to maintain adequate hygiene.  His attitude was cooperative, though his eye contact was limited.  His mood appeared depressed and anxious and his affect tended to be blunted.  His speech rate was normal.  The Veteran displayed no problems with hallucinations, delusions, or overt psychotic symptoms. His thought processes were organized, rational, and relevant, though his thoughts were preoccupied with Vietnam and its residual symptoms.  The Veteran displayed no suicidal or homicidal ideation and was oriented in all spheres.  His memory, concentration, and insight were fair.  The examiner noted that the Veteran's judgment was impaired by stress and that he had a low frustration tolerance.

The examiner further noted that the Veteran frequently had intrusive thoughts and nightmares, which interfered with his sleep and contributed to his irritability.  The Veteran frequently lashes out at others at work and at home, especially with his wife.  The Veteran reported that his marital relationship was good, as he could communicate and express some of his emotions to her.  However, he did tend to be detached, suspicious, and distrustful.  His relationship with his children was adequate, though he did not have much contact with them.  He reported having one friend with whom he had occasional phone contact.  He also had some phone contact with 2 siblings with whom he has a positive relationship.  The examiner opined chronic PTSD of moderate severity, which is directly related to military trauma and stress.  

During an interim evaluation with Dr. W. F. in April 2009, the Veteran reported continued employment as a truck driver for his city.  The Veteran reported that he attempted to "keep a distance" from his co-workers, but believed that this may be perceived as him being aloof or "better than them."  He reported a recent workplace assault by one of his co-workers.  The Veteran reported that he refrained from becoming combative, worrying that he might start hitting the other man and would not be able to stop.  The Veteran and his co-worker both filed police reports and both men were suspended without pay for three days, thus adding to the Veteran's financial difficulties.  

The Veteran reported that the stressors at work were contributing to him having more difficulty focusing on his work duties and responsibilities and caused him to make more mistakes.  In turn, he started to be scrutinized more closely by his supervisor.  He further reported that he had been bringing the work tension home with him, resulting in increased marital conflicts, poor sleep, and more frequent nightmares.  

In June 2009, during an interim evaluation, Dr. W. F. noted that the Veteran spoke in a slow, but distinct manner.  His thoughts were logical, coherent, relevant, and goal oriented, but the Veteran became circumstantial at times.  His thought processes became disrupted by his concerns and worries.  The Veteran was oriented to person, place, and time, and there were no indications of serious psychiatric symptoms of delusions, hallucinations, or thought disorder.  His affect changed frequently and his emotions fluctuated from being extremely tense and angry to becoming apprehensive and almost tearful.  His mood was generally depressed and anxious.  His affect and mood appeared to affect his overall potential for functioning, particularly his impulse control and judgment skills.

The Veteran reported that his work environment had become less manageable, which intensified his feelings of anxiety, apprehension, distrust, suspiciousness, and resentment.  These symptoms, in addition to the Veteran's physical and medical problems, further compromised his overall ability to function effectively in his employment.  

In a June 2009 statement, the Veteran reported that he had short-term memory loss from PTSD.  The Veteran was subsequently scheduled for an examination in August 2009.  The Veteran reported that he been getting forgetful of names and events, which caused him to become very frustrated and anxious.  He also reported misplacing objects from time to time.  The examiner noted that the Veteran appeared to be depressed, apprehensive, alert, and oriented, though not very cooperative for the examination.  The Veteran's immediate memory recall was 3/3, 2/3 in three minutes, and 1/3 in five minutes.  The Veteran was able to follow three-step commands.  The examiner noted that the Veteran's past and remote memory was slightly clouded.  The examiner diagnosed mild short-term memory loss and referred the Veteran for further evaluation regarding the relationship between his memory loss and PTSD.

In September 2009, an examination and addendum opinion was requested to determine whether his reported memory loss was due to his service-connected PTSD.  The examiner determined that the Veteran's short-term memory loss was significant.  The examiner further noted that the Veteran's memory and concentration appeared to be impaired and his short-term memory deficient.  The examiner opined that the Veteran's memory loss was secondary to his previously diagnosed PTSD.  

A July 2011 interim evaluation report from Dr. W. F. stated that the Veteran had experienced a consistent deterioration in his ability to cope with workplace demands since his last interim evaluation.  Because of this, he retired prematurely on March 1, 2011.  The Veteran reported that the retirement helped to lower the level of tensions that he was experiencing at work, but created additional financial stressors at home.

On March 1, 2012, the Veteran reported for a review VA PTSD examination.  The examiner displayed total occupational and social impairment as a result of his service-connected PTSD.  The examiner noted that the Veteran had a significantly impaired relationship with his wife, as well as her children.  The Veteran did not maintain regular contact with his two biological sons.  He had difficulty remembering his sons' ages nor could he remember the ages of his siblings.  The Veteran maintained minimal contact with siblings and had no effective social relationships.  He effectively avoided social contact, and his wife and stepchildren within the home.  

The examiner reported that the Veteran had retired prematurely one year prior to this exam and began receiving social security disability due to his condition.  The Veteran had been deemed unable to work due to his extreme anxiety, as well as lapses in memory and concentration.  The examiner opined that the severity of the Veteran's PTSD would potentially put others at risk if he were to get behind the wheel in his professional capacity as a truck driver.

The Veteran reported that he continued to see Dr. W. F. about once per month, though he would like to be seen more frequently.  He further reported that he did not take his prescribed medication, as his memory was already impaired and he wanted to avoid being overly sedated.

The examiner noted that the Veteran would re-experience his stressors through recurrent and distressing recollections and dreams, as well as intense psychological distress and physiological reactivity at exposure to internal or external cues.  The Veteran made efforts to avoid people, places, thoughts, feelings, or conversations that aroused recollections of his experience in Vietnam.  The Veteran also displayed inability to recall important aspects of the trauma, markedly diminished interest in significant activities, feelings of detachment or estrangement from others; and a sense of a foreshortened future.

The Veteran experienced persistent symptoms of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  

The examiner further noted symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  

III.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.

The Veteran has a history of symptoms throughout the appellate period that have included blunted affect, depressed mood, anxiety and fear, excessive worrying, avoidance, insomnia, irritability, fatigue, lack of motivation, distressing memories and nightmares, feelings of entrapment, hypervigilance, exaggerated startle response, feelings of detachment or estrangement of others, marital and sexual problems, poor memory and concentration, forgetfulness, irritable outbursts, limited coping skills and communication skills, ongoing and severe pain, panic, apprehension, suspiciousness, and resentment.  The Veteran has had additional symptoms of obsessional rituals, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The evidence of record reflects that the Veteran's marital relationship has been affected by his PTSD throughout the appellate period.  The Veteran has described his lack of interest in interacting with his wife and her family.  The evidence also reflects that when the Veteran was working, he had interpersonal problems with his employer and co-workers.  This suggests difficulty in adapting to stressful circumstances including work or a work-like setting.  The combination of problems in his marriage and problems at work suggests deficiencies in both work and family relationships.

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  The Veteran was able to maintain full-time employment for twenty-four years until retirement in March 2011.  He also has not been shown to have total social impairment.  While the Veteran has expressed that he has no friends, he has been able to maintain his marriage throughout the appellate period, supporting the finding that he is not totally socially impaired.  Further, the Veteran has not shown symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place, or any other symptoms of similar severity.

Based on the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating for the appellate period.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

After considering the evidence of record, and applying the benefit of the doubt, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 70 percent disability rating throughout the appeal period.  To that extent, the Veteran's claim for an increased rating is granted.  


ORDER

An initial 70 percent rating for PTSD is granted for the entire period on appeal, subject to the regulations governing the payment of monetary awards.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


